In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3307 
CLIFTON MORGAN, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CITY OF CHICAGO, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:11‐cv‐09271 — Charles R. Norgle, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 29, 2015 — DECIDED MAY 6, 2016 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  RIPPLE, 
Circuit Judges. 
   RIPPLE, Circuit Judge. Clifton Morgan was arrested by three 
Chicago  Police  Department  (“CPD”)  officers—Lieutenant 
Duane DeVries, Sergeant Christian Tsoukalas, and Sergeant 
Anthony  Schulz—and  charged  with  possession  of  crack  co‐
caine and resisting arrest. The Circuit Court of Cook County 
dismissed the charges, and Mr. Morgan brought this civil ac‐
2                                                       No. 14‐3307 

tion against the arresting officers and the City of Chicago (col‐
lectively,  “the  defendants”).  Along  with  several  state‐law 
claims, he brought a claim under 42 U.S.C. § 1983 in which he 
alleged that the officers had conspired to violate and did vio‐
late his constitutional rights during the course of the arrest. 
Mr. Morgan’s  claims  were  tried  to  a  jury,  which  returned  a 
verdict for the  defendants. Mr. Morgan filed a motion for a 
new trial, arguing that the defendants had violated the Equal 
Protection Clause by exercising their peremptory strikes on a 
racially discriminatory basis during jury selection and that the 
district  court  had  committed  multiple  procedural  and  sub‐
stantive  errors,  which  had  deprived  him  of  a  fair  trial.  The 
court  denied  the  motion,  and  Mr.  Morgan  timely  appealed. 
For the reasons set forth in this opinion, we affirm the judg‐
ment of the district court. 
      
                                  I 
                         BACKGROUND 
                                 A. 
    On May 2, 2011, Mr. Morgan was arrested outside a house 
at 7746 South Greenwood Avenue in Chicago. The arresting 
officers noticed Mr. Morgan as he crossed the street and pur‐
sued him on suspicion that he was in possession of a firearm. 
The officers apprehended Mr. Morgan outside the house, us‐
ing force that Mr. Morgan would later contend was excessive 
but that the officers would maintain was reasonable because 
he was resisting arrest. 
   Mr. Morgan was charged with resisting arrest as well as 
possession of a controlled substance based on a small bag of 
cocaine,  which  the  officers  claimed  to  have  found  near 
No. 14‐3307                                                                       3 

Mr. Morgan  after  his  arrest.  The  Circuit  Court  of  Cook 
County dismissed the possession charge on the ground that 
there was not probable cause to prosecute, and the State’s At‐
torney dropped the charge for resisting arrest. 
          
                                        B. 
    In  December  2011,  Mr.  Morgan  brought  this  civil  action 
against the defendants in the United States District Court for 
the  Northern  District  of  Illinois.  He  asserted  claims  against 
the arresting officers under 42 U.S.C. § 1983, alleging that the 
officers  had  unlawfully  stopped,  falsely  arrested,  and  used 
excessive force against him. He also alleged that they had con‐
spired to deprive him of his constitutional rights. Addition‐
ally, Mr. Morgan asserted several state‐law claims against the 
officers as well as the City of Chicago.  
      Mr. Morgan’s case then proceeded to trial. In September 
2013, the parties filed a joint proposed pretrial order as well 
as several dozen motions in limine. In particular, the defend‐
ants  requested  that  the  district  court  bar  evidence  that,  at 
Mr. Morgan’s  preliminary  hearing,  the  state  court  had  en‐
tered a finding of “no probable cause” as to the possession of 
a controlled substance charge because this finding rested on a 
stricter  standard  of  proof  than  probable  cause  to  arrest.1 
                                                 
1 R.57 at 10. Specifically, the defendants argued that “the Illinois prelimi‐

nary examination statute requires a judge to determine from the evidence 
before the court ‘if it appears [that] there is probable cause to believe an 
offense  has  been  committed  by  the  defendant  …’  725  ILCS  §  5/109–
3(a)(emphasis added), not whether there was probable cause for the ar‐
rest.”  Id.  (alteration  in  original).  We  have  recognized  this  difference  be‐
tween the standard set forth in the Illinois preliminary examination statute 
4                                                                   No. 14‐3307 

Mr. Morgan then moved to set a pretrial conference; the court 
granted the motion but never held a pretrial conference.  
     On the morning of the first day of trial, the parties brought 
to  the  court’s  attention  the  pending  motions  in  limine.  The 
court declined to address them; it explained that “during the 
course of the trial the Court will rule on motions as they are 
made” and directed the parties to “avoid any issue that is the 
subject of a motion in limine” during opening statements.2  
    The court then proceeded to jury selection. It provided a 
brief overview of the case to the venire, including the name of 
the parties, the nature of the claims, and the fact that Mr. Mor‐
gan had been arrested on May 2, 2011, near 77th and South 
Greenwood Avenue in Chicago. The court then called twelve 
members  of  the  venire  for  voir  dire  and  questioned  them 
about their place of residence, marital status, number of chil‐
dren, prior jury service, and whether they were capable of be‐
ing fair and impartial. The court excused one prospective ju‐
ror on its own initiative; it then allowed the parties to ask ad‐
ditional questions of the panel.  
    After  the  parties  had  completed  their  questioning  of  the 
first twelve venirepersons, the court entertained challenges to 
specific potential jurors and stated that each party would be 
allowed three peremptory challenges. Mr. Morgan sought to 
remove two prospective jurors for cause. He challenged Juror 
Ten because she had several family members in law enforce‐

                                                 
and  the  standard  for  probable  cause  to  arrest.  See  Williams  v.  Kobel,  789 
F.2d 463, 470 (7th Cir. 1986). 
2 R.115‐1 at 3–4; see also id. at 81–82. 
No. 14‐3307                                                          5 

ment and had stated that she was not sure if she could be im‐
partial; the district court granted the challenge. Mr. Morgan 
also  challenged  Juror  Five,  who  had  stated  that  she  was 
friends with a police officer who had told her “stories about 
people  in  Chicago  of  color—nothing  against  you—white, 
blacks—and what they have on them when they stop them.”3 
When asked by the district court whether she could put aside 
what she had heard from her friend and be fair and impartial 
in  this  case,  Juror  Five  had  responded,  “I  think  so.”4  After 
Mr. Morgan’s  challenge,  the  district  court  asked  for  a  re‐
sponse  from  the  defendants’  counsel,  who  replied,  “I  think 
[Juror  Five]  indicated  that  despite  what  she  …  has  learned 
through  her  friend,  she  could  be  fair  and  impartial.”5  The 
court granted Mr. Morgan’s challenge of Juror Five for cause. 
Mr.  Morgan  also  used  peremptory  challenges  to  strike  two 
additional members of the first panel.  
    The defendants also challenged two members of the first 
panel for cause, Jurors Nine and Seven. Juror Nine lived on 
the south side of Chicago; when asked if she was familiar with 
the area of the 7700 block of South Greenwood Avenue, Juror 
Nine stated that she was and that she “live[d] not far away.”6 
Juror Seven, in response to the same question, responded, “I 
know the area,” and, “I have a couple of friends that live in 



                                                 
3 Id. at 36. 

4 Id.  

5 Id. at 48. 

6 Id. at 44.  
6                                                     No. 14‐3307 

that area. Friend.”7 The defendants argued that the two pro‐
spective jurors should be removed because “th[e] case should 
be decided by people that have no familiarity with the area or 
may  have  contacts  in  any  way.”8  The  district  court  denied 
both challenges on the ground that a juror’s familiarity with 
an area is  not enough to support a challenge for cause. The 
defendants then exercised two of their peremptory challenges 
to strike Jurors Nine and Seven. Mr. Morgan objected to these 
strikes under Batson v. Kentucky, 476 U.S. 79 (1986), noting that 
both  Jurors  Nine  and  Seven  were  African‐American.  The 
court  responded  that  the  defendants  had  “already  stated  a 
race‐neutral basis for exercising the peremptory challenge”—
familiarity  with  the  neighborhood  and  contacts  with  neigh‐
borhood residents—and that it found this to be “a sufficient 
showing  of  a  nondiscriminatory  basis  for  the”  strikes.9  The 
court therefore overruled Mr. Morgan’s Batson objection. 
   The court then called another eight venirepersons for voir 
dire and again excused one juror on its own initiative. Both 
parties used their one remaining peremptory challenge, and 
the court seated the remaining jurors. Of those jurors, two—
Jurors  Six and  Nineteen—were African‐American, and both 
were seated without objection by either party.  
   Following  the  parties’  opening  statements,  Mr.  Morgan 
was the first to take the witness stand. He testified that he and 
four of his friends arrived at his cousin’s home at 7746 South 
Greenwood  Avenue to  watch  a  Chicago  Bulls  game  shortly 

                                                 
7 Id. at 45. 

8 Id. at 49–50. 

9 Id. at 51. 
No. 14‐3307                                                          7 

before 7:00 p.m. on May 2, 2011. After standing  outside  the 
front gate of the house and talking for about twenty minutes, 
Mr. Morgan’s friends headed toward the house to go inside. 
Mr. Morgan, however, walked across the street to his truck to 
retrieve his MP3 player. Then, Mr. Morgan testified, as he was 
starting to cross the street to go back to the house, he saw a 
car  approaching  and  moved  quickly  across  the  street  “to 
avoid from getting hit.”10 Mr. Morgan then entered through 
the front gate into his cousin’s yard and closed the gate be‐
hind  him.  At  that  point,  Mr.  Morgan  testified,  he  “heard  a 
loud screech” that “sounded like some brakes on the car” and 
people  yelling  “[f]reeze”  and  telling  him  to  open  the  gate.11 
Mr. Morgan stated that he did not open the gate because he 
was nervous and did not want to be involved with the police. 
Mr. Morgan then walked on a gangway along the side of his 
cousin’s house, but, after progressing half of the way, turned 
around and proceeded to walk back toward the front of the 
house. At this point, a police officer drew his weapon and or‐
dered Mr. Morgan to freeze. Mr. Morgan complied with the 
officer’s orders to lock his hands behind his head and lay flat 
on the ground.  
    Mr.  Morgan  testified  that  another  officer  then  jumped 
over a chain‐link fence and onto his head while he was lying 
on the ground. He stated that he lost consciousness for several 
seconds  and,  when  he  regained  it,  realized  that  his  lip  had 
been  cut  and  his  two  front  teeth  broken.  The  officers  then 
handcuffed Mr. Morgan, lifted him over the chain‐link fence, 
and placed him in the back of a police car. On the way to the 

                                                 
10 Id. at 106. 

11 Id. at 108–09. 
8                                                       No. 14‐3307 

police station, Mr. Morgan testified, he was told he would be 
charged  with  possession  of  crack  cocaine.  After  spending 
some time in a conference room at the police station, Mr. Mor‐
gan was taken to the hospital where he received four stitches 
in his upper lip and was informed that he had two fractured 
teeth. He was also given pain medication and ibuprofen.  
    Mr. Morgan testified that he was next transported to the 
county jail and placed in a holding cell. He then was taken to 
state court and released on bond. Three weeks later, Mr. Mor‐
gan stated, he returned to state court, and the charges were 
“dismissed by no probable cause.”12 Counsel for the defend‐
ants objected to this remark, and the court sustained the ob‐
jection  because  the  state  court’s  finding  of  “no  probable 
cause” to prosecute the possession charge was the subject of 
the defendants’ pending motion in limine.13  
    Mr. Morgan then proceeded to call each of the three de‐
fendant  officers  to  testify,  and  their  descriptions  of  the  en‐
counter with Mr. Morgan differed from Mr.  Morgan’s testi‐
mony in several significant respects. Lt. DeVries testified that 
he was driving a police car accompanied by Sgt. Schulz and 
Sgt. Tsoukalas,  heading  southbound  on  the  7700  block  of 
South Greenwood Avenue, when he saw Mr. Morgan stand‐
ing  at  the  rear  side  of  a  parked  vehicle.  According  to 
Lt. DeVries, Mr. Morgan then “walked into the street in front 
of our vehicle … and immediately looked in my direction and 
grabbed his side” with his right hand.14 Sgt. Tsoukalas, who 

                                                 
12 Id. at 130.  

13 Id.; see also R.57 at 10. 

14 R.115‐1 at 190–91. 
No. 14‐3307                                                           9 

was  in  the  front  passenger  seat  of  the  police  car,  and 
Sgt. Schulz,  who  was  seated  in  the  rear  seat  of  the  car,  also 
testified  that  Mr. Morgan  clutched  his  right  side  near  his 
waistband as he crossed the street. Lt. DeVries testified that 
he believed, based on his experience, that Mr. Morgan had a 
weapon. Lt. DeVries stated that  he sped up to thirty‐five  or 
forty miles per hour in order to catch up with Mr. Morgan and 
that Mr. Morgan then ran “full speed” into the yard through 
the front gate, which slammed shut behind him.15 Lt. DeVries 
then exited the vehicle to pursue Mr. Morgan on foot; he tried 
to open the gate, but it was locked and, even after kicking the 
gate handle, would not open. Lt. DeVries testified that, from 
over a fence, he saw Mr. Morgan on the gangway next to the 
house, drew his weapon, and yelled at Mr. Morgan to show 
his  hands.  Sgt.  Tsoukalas  testified  that  as  Mr.  Morgan  was 
raising his hands, a small plastic bag fell to the ground. 
    According to Lt. DeVries, as Mr. Morgan was complying 
with  his  commands,  Sgt.  Tsoukalas  hopped  over  the 
chain‐link  fence  and  grabbed  Mr.  Morgan’s  right  arm  to 
handcuff  him.  Both  Lt. DeVries  and  Sgt.  Tsoukalas  testified 
that at this point Mr. Morgan was not on the ground but was 
standing, that he lunged toward Sgt. Tsoukalas, and that Sgt. 
Tsoukalas then  performed  a  “take‐down” maneuver,  which 
caused both men to fall “face first” to the ground.16 Sgt. Schulz 
testified that he saw Sgt. Tsoukalas and Mr. Morgan falling to 
the ground and went to assist Sgt. Tsoukalas. At that point, 
Sgt. Schulz stated, he saw on the ground next to Mr. Morgan 
a clear plastic bag containing a white, rock‐like substance that 

                                                 
15 Id. at 194–95.  

16 Id. at 201–02, 300–01. 
10                                                       No. 14‐3307 

he believed to be crack cocaine. Lt. DeVries testified that he 
searched the area for a weapon but never found one.  
    During Sgt. Schulz’s examination, the defendants’ counsel 
sought to elicit testimony about the officer’s familiarity with 
the location of Mr. Morgan’s arrest and the “sorts of experi‐
ences  [the  officer  had]  had  in  that  block.”17  Mr.  Morgan’s 
counsel objected, and the district court overruled, stating that 
“[w]hat  the  officers  reasonably  believed  under  the  circum‐
stances is relevant.”18 At a sidebar, Mr. Morgan’s counsel ar‐
gued  that  such  testimony  was  irrelevant,  prejudicial,  and 
would be used by the jury to draw an impermissible propen‐
sity inference. The court again overruled the objection; it al‐
lowed Sgt. Schulz to testify as follows:  
           Q. Sergeant, I think when we took that break I 
           was asking you what your general knowledge 
           or  experience  is  relating  to  7700  South  Green‐
           wood. So if you could please just tell the ladies 
           and gentlemen of the jury? 
           A. In my ten‐plus years in the 6th District as a 
           sergeant  of  police,  my  experiences  with  the 
           block,  numerous  …  narcotics  calls,  numerous 
           men with a gun or person with a gun calls, foot 
           chases, search warrants. Things of that nature. 
                  




                                                 
17 Id. at 382. 

18 Id.  
No. 14‐3307                                                      11 

            Q. So it’s fair to say that your previous experi‐
            ences were relatively similar to the events that 
            occurred on May 2nd, 2011, is that correct? 
                        [Mr. Morgan’s counsel]: Objection. 
                        THE COURT: Overruled. 
            BY THE WITNESS: 
            A. Yes, sir.[19] 
    In  addition  to  the  three  defendant  officers,  Mr.  Morgan 
called another four witnesses as part of his case‐in‐chief. One 
of these witnesses was CPD Captain Ruth Wedster, the dis‐
trict watch commander on the night of the arrest. On cross‐ex‐
amination, Cpt. Wedster was asked about certain reports con‐
cerning  Mr.  Morgan’s  arrest.  Cpt.  Wedster  testified  initially 
that Captain Juan Morado had approved the reports, but, af‐
ter reviewing the arrest report to refresh her recollection, she 
clarified  that  it  was  instead  Sergeant  Henry  who  had  ap‐
proved  them.  When  counsel  for  the  defendants  asked 
Cpt. Wedster what Sgt. Henry had approved, she responded 
“[p]robable cause.”20 Mr. Morgan’s counsel immediately ob‐
jected and moved to strike based on the defendants’ pending 
motion  in limine,  and the court  sustained the objection  and 
instructed the jury to “[d]isregard the last statement.”21 
   At the conclusion of the evidence, the parties rested their 
cases and the court entertained several motions. Following ar‐


                                                 
19 Id. at 384. 

20 Id. at 478–79. 

21 Id. at 479. 
12                                                     No. 14‐3307 

gument on the motions, the court directed the parties to con‐
fer before the next court date and then provide a set of agreed 
instructions and jury forms. When the court reconvened, the 
parties had reached agreement on roughly thirty instructions 
but had remaining disputes on another fifteen, and the court 
heard arguments on the disputed instructions. During argu‐
ment,  Mr.  Morgan  objected  to  one  of  the  defendants’  pro‐
posed instructions on the ground that it “was just proposed 
last  night,”  to  which  the  court  responded,  “you’ve  …  had 
                                                            22
months to work on this,” and overruled the objection.  
    After  argument  on  the  jury  instructions,  the  parties  pre‐
sented their closing arguments. The court then instructed the 
jury  on  the  applicable  law  and  submitted  Mr.  Morgan’s 
claims for decision. During the second day of deliberations, 
the jury sent a note asking whether, in the context of an inves‐
tigatory stop, it is necessary for an officer to reasonably sus‐
pect an individual of “being connected with a crime or mis‐
demeanor  …  having  committed  a  crime  or  misde‐
meanor … having  information  regarding  a  crime  or  misde‐
meanor  [or] …  intending  to  commit  a  crime  or  misde‐
meanor[.]”23  The  parties  submitted  to  the  court  an 
agreed‐upon answer: “With respect to reasonable suspicion, 
you must find that the defendant … had reasonable suspicion 
that  the  plaintiff  had  committed  or  was  about  to  commit  a 
crime.”24 The court, however, believed that the response was 
not an accurate expression of the law and declined to give it, 

                                                 
22 Id. at 551–52.  

23 Id. at 666.  

24 Id. at 667. 
No. 14‐3307                                                           13 

stating instead that it would give the following instruction: 
            An investigative stop is a brief detention which 
            gives police officers a chance to verify or dispel 
            well‐founded suspicions that a person has been, 
            is, or is about to be engaged in criminal activity. 
            Permissible encounters between police officers 
            and citizens are not limited to situations involv‐
            ing  possible  criminal  activity,  but  also  include 
            situations  in  which  persons  may  need  help  or 
            are in danger of harming themselves or others. 
                …  In  determining  whether  particular  cir‐
            cumstances rise to the level of a reasonable sus‐
            picion,  courts  must  look—must  take  into  con‐
            sideration  the modes or patterns of operations 
            of  certain  kinds  of  law‐breakers  which  allow 
            trained officers to draw inferences and make de‐
            ductions  that  might  well  elude  an  untrained 
            person.[25] 
Mr. Morgan’s counsel objected that the jury already had been 
instructed  on  reasonable  suspicion  and  that  the  court’s  in‐
struction “elaborates on things that aren’t really pertinent to 
the question that the jury asked” and “goes far beyond what 
they have already been instructed on.”26 The court overruled 
the objection and gave its own response. 
   Ultimately, the jury returned a verdict for the defendants 
on all claims. Mr. Morgan then filed a motion for a new trial, 


                                                 
25 Id. at 668. 

26 Id. at 670.  
14                                                        No. 14‐3307 

contending that (1) his right to equal protection had been vi‐
olated by the defendants’ racially motivated use of peremp‐
tory strikes, and (2) the court had committed multiple proce‐
dural and substantive errors that had deprived him of a fair 
trial. The district court denied Mr. Morgan’s motion for a new 
trial, explaining that it found the defendants’ rationale for the 
peremptory strikes to be “credible, honest, and race‐neutral,” 
and that the alleged errors did not, individually or cumula‐
tively, render his trial unfair.27  
   Mr. Morgan now appeals the district court’s decision, rais‐
ing both of the arguments that he presented in his motion for 
a new trial. 
       
                                                    II 
                                        DISCUSSION 
A.  Batson Claim 
    It is well established that “[p]urposeful racial discrimina‐
tion in selection of the venire violates a defendant’s right to 
equal protection.” Batson, 476 U.S. at 86. Indeed, the racially 
discriminatory exclusion of even one potential juror requires 
reversal.  Snyder v.  Louisiana, 552  U.S.  472, 478 (2008). Batson 
has been extended to and applies identically in the civil con‐
text. See Edmonson v. Leesville Concrete Co., Inc., 500 U.S. 614, 
616 (1991); Doe v. Burnham, 6 F.3d 476, 481 (7th Cir. 1993). 
   When evaluating a Batson objection to a peremptory strike, 
the  trial  court  engages  in  a  three‐step  analysis.  Miller‐El  v. 


                                                 
27 R.108 at 6, 10. 
No. 14‐3307                                                         15 

Cockrell (“Miller‐El I”), 537 U.S. 322, 328–29 (2003). First, it de‐
termines whether the strike’s opponent has made a prima fa‐
cie showing that the strike was exercised on the basis of race. 
Id. at 328; see also United States v. Stephens (“Stephens I”), 421 
F.3d 503, 512 (7th Cir. 2005) (“[T]he burden at the prima facie 
stage is low, requiring only circumstances raising a suspicion 
that  discrimination  occurred.”).  If  that  showing  has  been 
made, the burden of production shifts to the strike’s propo‐
nent to present a nondiscriminatory explanation for striking 
the juror. Miller‐El I, 537 U.S. at 328. At this second step, nearly 
“any race‐neutral reason” will suffice, “even if it is not a ‘per‐
suasive,  or  even  plausible’  reason.”  Coulter  v.  McCann,  484 
F.3d 459, 465 (7th Cir. 2007) (quoting Purkett v. Elem, 514 U.S. 
765,  768  (1995)).  Finally,  at  the  third  step,  the  trial  court 
“weigh[s] the evidence and determine[s] whether the … non‐
discriminatory reason for the strike is credible or if the [oppo‐
nent of the strike] has shown purposeful discrimination.” Id. 
At this step, the court evaluates the persuasiveness of the ten‐
dered race‐neutral justification and decides whether it is gen‐
uine or pretextual. See Miller‐El v. Dretke, (“Miller‐El II”), 545 
U.S. 231, 239–41 (2005).  
   The parties do not dispute that the first two steps of the 
Batson  inquiry  were  satisfied  here.  The  district  court  con‐
cluded that Mr. Morgan had met his limited burden of mak‐
ing  a  prima  facie  showing  of  racial  motivation,  and  the  de‐
fendants do not challenge this finding. Similarly, Mr. Morgan 
does  not  dispute  the  court’s  conclusion  that  the  defendants 
provided  a  facially  race‐neutral  justification  for  striking  Ju‐
rors Seven and Nine, i.e., that both jurors lived near or  had 
contacts with the block where Mr. Morgan was arrested. Con‐
16                                                        No. 14‐3307 

sequently, our focus is limited to the district court’s determi‐
nation that the defendants’ race‐neutral justification was gen‐
uine and not pretextual. 
       
                                   1. 
    In the third step of the Batson analysis, “the critical ques‐
tion … is the persuasiveness of the [race‐neutral] justification 
for  [the]  peremptory  strike,”  which  “comes  down 
to … credib[ility].” Miller‐El I, 537 U.S. at 338–39. In order to 
assess counsel’s credibility, the trial court must “undertake a 
sensitive inquiry into such circumstantial and direct evidence 
of intent as may be available.” Batson, 476 U.S. at 93 (internal 
quotation  marks  omitted).  Because  this  determination  is  in‐
herently fact intensive, it “lies peculiarly within a trial judge’s 
province” and, therefore, “represents a finding of fact of the 
sort  accorded great  deference  on appeal.”  Hernandez v. New 
York,  500  U.S.  352,  364–65  (1991)  (internal  quotation  marks 
omitted);  United  States  v.  Taylor,  509  F.3d  839,  845  (7th  Cir. 
2007)  (“Only  the  district  judge,  who  observed  the  voir  dire 
firsthand, can make that determination in the first instance.”). 
Accordingly,  we  will  reverse  under  step  three  only  if  the 
court’s findings on the issue of credibility are clearly errone‐
ous. Taylor, 509 F.3d at 843. 
   Mr. Morgan contends that, in conducting the third step of 
the Batson inquiry, the district court erred in two ways. First, 
Mr.  Morgan  asserts  that,  as  a  procedural  matter,  the  court 
erred by failing to hold a separate evidentiary hearing for the 
purpose of evaluating credibility. Second, Mr. Morgan chal‐
No. 14‐3307                                                          17 

lenges the court’s credibility determination on the merits, ar‐
guing that the court clearly erred in finding that the defend‐
ants’ proffered race‐neutral justification was genuine. 
      
           a. Batson Step Three Procedures 
               i.  Necessity of Evidentiary Hearing 
    Mr. Morgan asserts that it was “procedurally improper” 
for the district court not to hold an evidentiary hearing on the 
                                 28
issue of credibility.  Importantly, Mr. Morgan does not con‐
tend, and the voir dire transcript does not indicate, that, at the 
time he made his Batson objection, he requested and was de‐
nied  the  opportunity  to  present  additional  evidence  of  dis‐
criminatory motive. Rather, Mr. Morgan’s argument is that, 
by  failing  to  hold  a  hearing  sua  sponte  at  this  juncture,  the 
court necessarily committed reversible error. 
     Our case law does not support Mr. Morgan’s position. At 
Batson step three, the opponent of a peremptory strike is per‐
mitted to “offer additional evidence to demonstrate that the 
proffered justification was pretextual.” Stephens I, 421 F.3d at 
510. However, recognizing both that the scope of the credibil‐
ity  inquiry  is  limited  to  an  assessment  of  counsel’s  honesty 
and  that  “[t]here  will  seldom  be  much  evidence  bearing  on 
[the  credibility]  issue,”  Hernandez,  500  U.S.  at  365,  we  have 
held that “the procedures required in assessing counsel’s mo‐
tive are limited as well,” Lamon v. Boatwright, 467 F.3d 1097, 
1101–02 (7th Cir. 2006); see also Batson, 476 U.S. at 99 (expressly 
declining to “formulate particular procedures to be followed” 
after a Batson objection). We therefore do not require that trial 

                                                 
28 Appellant’s Br. 20. 
18                                                            No. 14‐3307 

courts employ “evidentiary proceedings which would be un‐
likely to produce evidence bearing on counsel’s credibility.” 
Lamon, 467 F.3d at 1102 (affirming denial of request to “call 
stricken  panelists  as  witnesses  and  question  them  during  a 
Batson  hearing”  because  it  “would  not  have  shed  light  on 
whether the prosecutor honestly believed” the race‐neutral rea‐
son (emphasis in original)); Williams v. Chrans, 957 F.2d 487, 
                                             29
491 (7th Cir. 1992) (same).   
    Here, Mr. Morgan “had the opportunity to discredit” the 
defendants after they had provided their race‐neutral justifi‐
cation. Lamon, 467 F.3d at 1102. Because he did not offer any 
additional evidence that would have necessitated a separate 
credibility hearing—and because the district court was under 
no  affirmative  obligation  to  conduct  one  in  the  absence  of 
such a request—there was no procedural error under Batson’s 
third step. 
       
                    ii. Necessity of Credibility Findings 
    Although our cases do not mandate an evidentiary hear‐
ing in all situations, the trial court is required to provide more 
than a conclusory estimation of counsel’s credibility. Batson’s 
third  step  represents  the  culmination  of  a  framework  “de‐
signed to produce actual answers to suspicions and inferences 
that discrimination may have infected the jury selection pro‐
cess,” Johnson v. California, 545 U.S. 162, 172 (2005) (emphasis 
                                                 
29 Cf. Davis v. Ayala, 135 S. Ct. 2187, 2194, 2201 (2015) (rejecting argument 

that it was procedurally improper for trial court to conduct credibility de‐
termination “outside the presence of the defense” because “there [was] no 
reason to think that defense counsel could have pointed to” sufficient ev‐
idence to undermine the prosecutor’s credibility). 
No. 14‐3307                                                            19 

added).  Distinguishing  the  genuine  from  the  racially  pre‐
textual  constitutes  the  “decisive  question”  in  the  analysis. 
Hernandez, 500 U.S. at 365. The trial court must, therefore, pro‐
vide  us  with  something  to  review.  Taylor,  509  F.3d  at  845 
(“Without  the  court’s  explanation  for  upholding  the 
strike … we have nothing to review.”); see also United States v. 
Stephens  (“Stephens  II”),  514  F.3d  703,  712  (7th  Cir.  2008) 
(“[D]eference is due only when a district court properly per‐
forms its task in the first instance.”). Indeed, as our colleagues 
on the First Circuit have recognized,  
        [i]ndicating [credibility] findings on the record 
        has several salutary effects. First, it fosters con‐
        fidence in the administration of justice without 
        racial animus. Second, it eases appellate review 
        of  a  trial  court’s  Batson  ruling.  Most  im‐
        portantly, it ensures that the trial court has in‐
        deed made the crucial credibility determination 
        that is afforded such great respect on appeal. 
United States v. Perez, 35 F.3d 632, 636 (1st Cir. 1994). 
    There are two primary bases upon which a court may eval‐
uate the genuineness of a proffered race‐neutral justification. 
First, a party may base its peremptory strike on subjective in‐
dicators, most commonly the demeanor of the juror in ques‐
tion. “Where the proffered race‐neutral reason for a strike is 
limited to the juror’s demeanor,” the trial court may rely on 
the demeanor of the strike’s proponent as well as “whether 
the juror’s demeanor  can  credibly be said  to have exhibited 
the basis for the strike.” United States v. Rutledge, 648 F.3d 555, 
559  (7th  Cir.  2011)  (quoting  Snyder,  552  U.S.  at  477);  see  also 
Hernandez, 500 U.S. at 365 (“[T]he best evidence often will be 
the demeanor of the attorney who exercises the challenge.”).  
20                                                         No. 14‐3307 

    Second, the trial court may consider additional, objective 
evidence introduced to “demonstrate that the proffered justi‐
fication was pre‐textual or to otherwise establish that the per‐
emptory strike was motivated by a discriminatory purpose.” 
United  States  v.  Corley,  519  F.3d  716,  720–21  (7th  Cir.  2008) 
(providing,  as  examples,  evidence  of  a  pattern  of  strikes 
against  a  particular  racial  minority,  disparate  questioning 
during voir dire, and comparative juror analysis); see also Ste‐
phens II, 514 F.3d at 711 (“Credibility may also be evaluated 
by considering the offering party’s consistency in applying its 
non‐discriminatory justification.”). 
    When the stated basis for a strike is predicated on subjec‐
tive  evidence  like  the  juror’s  demeanor,  we  typically  have 
held  that  a  trial  court  clearly  errs  by  neglecting  to  state  ex‐
pressly its credibility findings on the record. For example, in 
United States v. McMath, 559 F.3d 657 (7th Cir. 2009), the de‐
fendant objected under Batson to the prosecution’s exercise of 
a  peremptory  strike  based  on  a  juror’s  facial  expression, 
which “looked angry and not happy to be here,” and the dis‐
trict court overruled the objection “without comment on the 
matter.” Id. at 661, 663. Relying on the Supreme Court’s deci‐
sion in Snyder v. Louisiana, 552 U.S. 472 (2008), which held that 
a reviewing court cannot presume that the trial court credited 
a demeanor‐based rationale where the trial court simply al‐
lowed the strike without explanation, we explained that the 
trial court’s failure to assess explicitly counsel’s motivation in 
striking the juror created a “void in the record that d[id] not 
allow us to affirm the denial.” Id. at 666. We held, therefore, 
“that  the  district  court  clearly  erred  in  denying  the  Batson 
challenge without making findings regarding the credibility 
of the proffered race‐neutral justification for the strike,” and 
we remanded the case for further findings. Id.; see also Snyder, 
No. 14‐3307                                                                 21 

552 U.S. at 477 (noting that, particularly where the stated basis 
for a strike “invoke[s] a juror’s demeanor (e.g., nervousness, 
inattention), … the trial court’s firsthand observations [are] of 
even greater importance”); McCurdy v. Montgomery Cty., 240 
F.3d 512, 521 (6th Cir. 2001) (“The need for an explicit, on‐the‐
record analysis of each of the elements of a Batson challenge 
is especially important when the purported race‐neutral jus‐
tification  is  predicated  on  subjective  explanations  like  body 
language or demeanor.”).30  
    Where  the  trial  court  was  presented  objective,  non‐de‐
meanor evidence that the stated rationale for a strike was ille‐
gitimate, our earlier cases exhibited an analysis tailored to the 
record before us. For example, in United States v. Corley, 519 
F.3d 716 (7th Cir. 2008), the prosecution presented a nondis‐
criminatory  basis  for  striking a juror, and  the defendant ar‐
gued  in  response  “that  similarly‐situated  white  jurors  were 
treated differently.” Id. at 722. The trial court allowed the per‐
emptory strike but failed to articulate its reasoning. Id. at 722–
23. Affirming, we explained that  
           [a]lthough it would be more helpful for the dis‐
           trict  courts  in  these  Batson  cases  to  explicitly 
           make  credibility  determinations,  and  perhaps 
           state  on  the  record  the  basis  for  rejecting  the 

                                                 
30 As the Fifth Circuit has noted, “[t]he circuits have disagreed on the ex‐

tent to which Snyder imposes an affirmative duty on the district court to 
make record findings where the prosecutor has offered only a demeanor‐
based justification.” United States v. Thompson, 735 F.3d 291, 300 (5th Cir. 
2013)  (surveying  circuit  split  and  agreeing  with  Eleventh  Circuit’s  ap‐
proach “that Snyder does not require a district court to make record find‐
ings of a juror’s demeanor where the prosecutor justifies the strike based 
on demeanor alone”). 
22                                                     No. 14‐3307 

       comparisons  with  similarly‐situated  jurors, 
       there is no ambiguity in this record. The court 
       accepted  the  government’s  argument,  that  de‐
       termination is supported by the record, and it is 
       not clearly erroneous. 
Id. at 723; see also U.S. Xpress Enters., Inc. v. J.B. Hunt Transp., 
Inc.,  320  F.3d  809,  814  (8th  Cir.  2003)  (“[T]he  record  ade‐
quately discloses a full Batson analysis, and we find that the 
failure of the trial judge to articulate his analysis of step three 
on the record did not constitute clear error.”). In United States 
v. Taylor, 509 F.3d 839 (7th Cir. 2007), on the other hand, we 
reached  the  opposite  conclusion.  In  that  case,  we  observed 
that  “the  defendants  ha[d]  made  a  strong  case,”  based  on 
comparative evidence, that the Government had exercised its 
peremptory strike on a racially discriminatory basis. Id. at 845. 
Nevertheless, because the record was “silent as to the district 
court’s  rationale  for  denying  defendants’  Batson  challenge,” 
we  remanded  the  case  “for  the  limited  purpose  of  supple‐
menting the record with [the court’s] findings about whether 
the  government’s stated reason for  exercising a peremptory 
challenge … [was] credible.” Id. at 845–46. 
    Our recent  decision  in United States v. Rutledge, 648  F.3d 
555 (7th Cir. 2011), made clear that, at bottom, we have a core 
concern in all third‐prong Batson situations, no matter what 
their  particular  circumstances.  In  Rutledge,  the  defendant 
raised  Batson  objections  to  the  prosecution’s  peremptory 
strikes of two African‐American venirepersons, and the pros‐
ecution  offered  two  distinct  race‐neutral  justifications.  The 
prosecution’s  reason  for  striking  the  first  prospective  juror 
was that she exhibited an “agitated” and “frustrated” dispo‐
No. 14‐3307                                                        23 

sition  during  voir  dire;  defense  counsel  disputed  this  de‐
meanor‐based rationale. Id. at 557. As to the second prospec‐
tive juror, the prosecution explained that the panelist had ex‐
pressed his own personal concern about being racially stere‐
otyped by other jurors, and defense counsel challenged this 
rationale  as  pretextual.  Id.  The  district  court  overruled  both 
Batson objections but failed to articulate its credibility deter‐
minations for either. Id. at 558.  
   Addressing the demeanor‐based strike first, we explained, 
building on McMath, that  
       [t]he trial court must evaluate not only whether 
       the prosecutor’s demeanor belies a discrimina‐
       tory  intent,  but  also  whether  the  juror’s  de‐
       meanor  can  credibly  be  said  to  have  exhibited 
       the basis for the strike attributed to the juror by 
       the prosecutor. These findings must be explicit; 
       without them there is a void that stymies appel‐
       late review, gives us no finding of fact to which 
       we  might  defer,  and  ultimately  precludes  us 
       from  affirming  the  denial  of  the  Batson  chal‐
       lenge. 
Id. at 560 (citations omitted) (internal quotation marks omit‐
ted). We then applied this reasoning “with equal force” to the 
non‐demeanor‐based  second  strike,  explaining  that  in  such 
cases it was likewise “essential” that the trial court make an 
express  credibility  determination.  Id.  at  561.  In  both  situa‐
tions, we explained,  
       if  there  is  nothing  in  the  record  reflecting  the 
       trial  court’s  decision,  then  there  is  nothing  to 
       which we can defer. That is why the third step 
24                                                         No. 14‐3307 

           under Batson requires the court to weigh the evi‐
           dence and determine whether the prosecution’s 
           nondiscriminatory reason for the strike is credi‐
           ble or if the defense has shown purposeful dis‐
           crimination.  
Id. at 559 (emphasis in original) (citations omitted) (internal 
quotation marks omitted). We therefore “conclude[d] that  a 
remand [was] necessary for the district court to make explicit 
credibility findings for both jurors.” Id. at 560. 
    Given the “pivotal role” that the trial court’s credibility de‐
termination  plays  in  the  proper  functioning  of  the  Batson 
framework,  Snyder, 552 U.S. at 477, trial courts should state 
fully  their  credibility  determinations  on  the  record  so  that 
such findings may receive the substantial deference to which 
they are entitled. Otherwise, “when we confront an eviden‐
tiary gap at step three,” we generally will not resolve the Bat‐
son issue without first remanding the case to “find out what 
the district court perceived.” Rutledge, 648 F.3d at 560 (internal 
quotation marks omitted).  
    Here,  the  district  court,  in  its  order  denying  a  new  trial, 
considered explicitly and in detail the genuineness of the de‐
fendants’ proffered nondiscriminatory rationale—familiarity 
with the block where Mr. Morgan was arrested. Specifically, 
the court compared Jurors Nine and Seven, the jurors struck 
by the defendants, to “similarly‐situated jurors who were per‐
                                                    31
mitted  to  serve  on  the”  jury.   Jurors  Six  and  Nineteen,  the 
court explained, were African‐Americans who did not live ge‐


                                                 
31 R.108 at 5–6. 
No. 14‐3307                                                            25 

ographically  close  to  the  location  of  the  arrest  and  were  se‐
lected for the jury without challenge. Moreover, the remain‐
ing potential jurors all either “lived outside Chicago in vari‐
ous suburban municipalities” or lived in the city but “gave no 
indication that they were familiar [with] the area where the 
                                  32
incident occurred.”  The court therefore determined that the 
defendants’ proffered rationale “only applied to the two pan‐
                                              33
elists  that  were  stricken.”   Consequently,  it  found  “no  evi‐
dence  tending  to  prove  purposeful  discrimination,”  and  it 
concluded  “that  Defendants’  reasons  for  its  peremptory 
strikes, at the time they were initially challenged [were] cred‐
                                                    34
ible,  honest,  and  race‐neutral.”   We  are  satisfied  that  the 
court’s analysis provides ample basis for us to afford signifi‐
cant deference to its credibility determination.  
   Notably, the district court’s explanation came in its denial 
of Mr. Morgan’s motion for a new trial rather than during voir 
dire. At the time Mr. Morgan raised his Batson objections, the 
court said only that “[t]he defendants have already stated a 
race‐neutral  basis  for  exercising  the  peremptory  chal‐
lenge … which is familiarity with the neighborhood and hav‐
ing friends there. So I think that is a sufficient showing of a 
                                                                  35
non‐discriminatory basis for the  peremptory challenge.”  It 
was not until Mr. Morgan filed a motion for a new trial that 



                                                 
32 Id. at 6. 

33 Id. 

34 Id. 

35 R.115‐1 at 51.  
26                                                         No. 14‐3307 

the court  actually articulated in  full its rationale  for  finding 
the race‐neutral justification credible. 
    We  have  not  confronted  this  situation  before.  However, 
the Sixth Circuit has held, on similar facts to the present case, 
that a trial court’s posttrial articulation of its credibility deter‐
mination is sufficient. In McCurdy v. Montgomery County, 240 
F.3d  512  (6th  Cir.  2001),  the  district  court,  during  voir  dire, 
denied the plaintiff’s Batson challenge without comment. 240 
F.3d at 520. In his motion for a new trial, the plaintiff restated 
his Batson objection, and the court, in denying the motion, ex‐
plained that it agreed with the race‐neutral justification that 
had been provided at the time of the peremptory strike. Id. at 
521.  Upon  review,  the  Sixth  Circuit  “underscore[d]  that  the 
district court’s initial reaction to [the plaintiff]’s Batson claim, 
in which it perfunctorily accepted the County’s race‐neutral 
explanation, did not conform to the requirement that the dis‐
trict court make expressed findings on each of the elements of 
a Batson claim.” Id. at 521–22 (citation omitted). Nevertheless, 
it held that because the court had “ultimately engaged in the 
constitutionally required analysis,” it was appropriate to de‐
fer to its Batson findings. Id. at 522; see also United States v. Cecil, 
615 F.3d 678, 686 (6th Cir. 2010) (applying McCurdy where the 
district court initially denied Batson challenge in perfunctory 
manner  but  went  on  to  “hear[]  additional  argument  and 
ma[ke] its own findings with respect to the plausibility of the 
government’s explanation”). 
    The approach of our colleagues in the Sixth Circuit to the 
situation we now confront  is, we note, compatible with our 
usual approach in cases where on‐the‐record credibility find‐
ings are lacking; we remand the case and allow the trial court 
No. 14‐3307                                                                   27 

                                              36
to supplement the record.  Because we are concerned solely 
with  the  substance  of  the  trial  court’s  credibility  determina‐
tion,  the  timing  of  the  explanation  for  its  decision  does  not 
bear on its adequacy.37 Nevertheless, we think it highly pref‐
erable that a trial court place its credibility analysis on the rec‐
ord at the time it initially rules on the objection. We therefore 
agree with the Sixth Circuit that a trial court’s explanation in 
disposing of a posttrial motion is sufficient in the situation be‐
fore us. 


                                                 
36 See United States v. Rutledge, 648 F.3d 555, 557 (7th Cir. 2011) (remanding 

based on district court’s denial of a Batson challenge “without making any 
finding on the prosecutor’s credibility”); United States v. McMath, 559 F.3d 
657,  666  (7th  Cir.  2009)  (remanding  based  on  district  court’s  “summary 
denial”  of  Batson  challenge  in  which  it  made  no  credibility  findings); 
United States v. Taylor, 509 F.3d 839, 845 (7th Cir. 2007) (remanding the case 
“for  the  limited  purpose  of  supplementing  the  record  with”  the  district 
court’s credibility findings). 
37  Indeed,  in  the  habeas  context  we  have  been  willing  to  remand  cases 

based on inadequacies in the trial court’s Batson analysis decades after jury 
selection. See, e.g., Hooper v. Ryan, 729 F.3d 782, 787 (7th Cir. 2013) (remand‐
ing for a credibility determination although “[i]t seems unlikely that this 
can be done 32 years after the trial”); Harris v. Hardy, 680 F.3d 942, 965–66 
(7th Cir. 2012) (remanding and noting that although “[w]e are well aware 
that the crimes with which Harris was charged occurred almost 30 years 
ago … the passage of time is not a basis for overlooking the prosecutors’ 
violations of the Equal Protection Clause” (internal quotation marks omit‐
ted)); Jordan v. Lefevre, 206 F.3d 196, 202 (2d Cir. 2000) (“We therefore direct 
the district court to, in its discretion, hold a hearing to reconstruct the pros‐
ecutor’s state of mind at the time of jury selection, or if the passage of nine 
years since Jordan’s trial and other circumstances should have made such 
a determination impossible or unsatisfactory, to order that the state grant 
Jordan a new trial.”). 
28                                                                 No. 14‐3307 

    In sum, we are convinced that the district court in this case 
fulfilled its responsibilities under the Batson framework; we 
therefore review its credibility determination under the famil‐
iar clear error standard. 
       
            b. Substantive Credibility Determination 
                                                                                 38
     Mr. Morgan contends that the district court clearly erred  
in  finding  that  the  defendants’  race‐neutral  explanation  for 
striking Jurors Seven and Nine was “honest and credible” and 
                                                    39
“not pretext for discrimination.”  In Mr. Morgan’s view, this 
determination was clearly erroneous because: (1) the defend‐
ants’  proffered  nondiscriminatory  rationale  is  inherently  or 
presumptively pretextual based on its racially disproportion‐
ate  impact,  and  (2)  the  defendants’  differential  treatment  of 
prospective  jurors  during  voir  dire  provides  sufficient  evi‐
dence  of  their  racially  discriminatory  purpose.  We  address 
these contentions in turn, keeping in mind that “the ultimate 

                                                 
38 In his brief, Mr. Morgan urges that “[t]he standard of review is de novo 

as at the time of the strikes the District Court never made a record as to 
the credibility of the defendants’ justifications.” Appellant’s Br. 7. The Su‐
preme Court has explained, however, that the credibility determination is 
a “pure issue of fact,” Hernandez v. New York, 500 U.S. 352, 364 (1991), and 
deference is “necessary because a reviewing court, which analyzes only 
the transcripts from voir dire, is not as well positioned as the trial court is 
to make credibility determinations,” Miller‐El v. Cockrell (“Miller‐El I”), 537 
U.S.  322,  339  (2003).  This  rationale  for  appellate  deference  applies  with 
equal force whether the trial court made its credibility determination at 
the time of the objection or, as here, in a posttrial order.  
39 R.108 at 5. 
No. 14‐3307                                                                     29 

burden of persuasion regarding racial motivation rests with, 
and never shifts from,” Mr. Morgan. Purkett, 514 U.S. at 768. 
       
                      i. Discriminatory Impact 
    Mr. Morgan first contends that the race‐neutral basis for 
the defendants’ peremptory strikes—familiarity with the lo‐
cation  of  Mr.  Morgan’s  arrest—is  inherently  pretextual  be‐
cause “the practical reality is this rationale would effectively 
mean  that  Defendants  would  only  strike  African‐American 
venirepersons due to the demographics of the South Side of 
                 40
Chicago.”   
   At the outset, we note that Mr. Morgan’s position is diffi‐
cult to maintain in light of the Supreme Court’s pronounce‐
ment that disparate racial impact, although relevant, is alone 
insufficient to establish purposeful discrimination under Bat‐
son. Hernandez, 500 U.S. at 359–60. Rather, “[p]roof of racially 
discriminatory  intent  or  purpose  is  required.”  Id.  (internal 
                                                41
quotation  marks  omitted).   Acknowledging  this  principle, 


                                                 
40 Appellant’s Br. 10. 

41 We note that some Batson claims involve the presentation of statistical 

evidence concerning a party’s use of peremptory challenges as a means 
through which the court may infer discriminatory intent. See, e.g., Hernan‐
dez, 500 U.S. at 363 (“[A]n invidious discriminatory purpose may often be 
inferred from the totality of the relevant facts, including the fact, if it is 
true, that the [classification] bears more heavily on one race than another.” 
(alterations  in  original)  (quoting  Washington  v.  Davis,  426  U.S.  229,  242 
(1976))); Harris, 680 F.3d at 951; see also Miller‐El I, 537 U.S. at 342 (“In this 
case, the statistical evidence alone raises some debate as to whether the 
30                                                        No. 14‐3307 

Mr.  Morgan  invites  our  attention  to  United  States  v.  Briscoe, 
896 F.2d 1476 (7th Cir. 1990). In Briscoe, an African‐American 
venireperson testified on voir dire “that during the last five 
years he had resided at three different addresses on the west 
side of Chicago.” 896 F.2d at 1488. The Government sought to 
peremptorily  strike  the  panelist,  arguing  that  all  three  ad‐
dresses were “geographically close” to the addresses of two 
individuals scheduled to testify in the case and that it would 
impair  the  Government’s  interests  to  “allow[]  a  juror  who 
somehow may be personally familiar with, if not the people 
involved, certainly the area involved where these events have 
taken place.” Id. (internal quotation marks omitted). The dis‐
trict  court  found  this  justification  to  be  credible,  and  we  af‐
firmed. Id. In doing so, we noted our “cognizan[ce] of the fact 
that the west side of Chicago is predominantly black and that 
exclusion of jurors based solely on their residence in this area 
of the city could be a pretext for discrimination.” Id. We held, 
however, that the Government’s explanation had gone “well 
beyond a cursory statement that [the potential juror] resided 
on  the  west  side  of  Chicago”  and  had  in  fact  “explicitly 
stated”  that  his  last  three  residences  were  “geographically 
close to the addresses of” the scheduled witnesses. Id. at 1488–
89. 
   Mr. Morgan points to our brief aside in Briscoe that the “ex‐
clusion of jurors based solely on their residence … could be a 
pretext for discrimination.” Id. at 1488 (emphasis added). This 


                                                 
prosecution acted with a race‐based reason when striking prospective ju‐
rors.”). Mr. Morgan has not provided any such empirical basis for his ar‐
gument. 
No. 14‐3307                                                              31 

language,  he  argues,  places  a  heightened  burden  on  “attor‐
ney[s] using residence as a rationale for striking a venireper‐
son” and, in this context at least, permits an inference of racial 
motivation unless counsel provides a “juror specific” basis for 
                 42
the strike.  We cannot accept Mr. Morgan’s interpretation. In 
Briscoe, we recognized that the Government had a genuine in‐
terest in removing venirepersons “personally familiar with, if 
not the people involved, certainly the area involved.” 896 F.2d 
at 1488. “[I]t is quite likely,” we said, “that [the potential juror] 
might very well have been familiar with, if not [the witness] 
herself,  the  individuals  involved  …  thus  justifying  the  gov‐
ernment’s peremptory challenge.” Id. We therefore concluded 
that  the  district  court  correctly  accepted  the  Government’s 
stated basis for striking the juror. We said nothing in Briscoe, 
however, of imposing a heightened burden on parties seeking 
to remove a venireperson on the basis of residency, nor could 
we have, as such a burden would go inappropriately to the 
accuracy of the rationale rather than the genuineness  of  the 
motive.  
    The district court in this case found that the defendants’ 
proffered race‐neutral reason, like the Government’s in Bris‐
coe, “went well beyond a cursory statement” concerning the 
prospective jurors’ residency, and, therefore, was “honest and 
                 43
credible.”  There is certainly an adequate basis for that find‐
ing. When Juror Nine was asked during voir dire whether she 


                                                 
42 Appellant’s Br. 11. 

43 R.108 at 5 (quoting United States v. Briscoe, 896 F.3d 1476, 1488–89 (7th 

Cir. 1990)). 
32                                                                No. 14‐3307 

was familiar with the location of Mr. Morgan’s arrest, she re‐
                                                             44
sponded,  “Yes,  I  am. …  I  live  not  far  away.”   To  the  same 
question, Juror Seven also answered in the affirmative, add‐
                                                                               45
ing that she had “a couple of friends that live in that area.”  
The record shows that Mr. Morgan’s pretrial witness list in‐
cluded  three  individuals  who  were  with  him  at  7746  South 
Greenwood  Avenue  at  the  time  of  his  arrest,  two  of  whom 
                                                    46
lived  within  a  block  of  that  address.   Given  their  answers, 
and the limited area occupied by a single city block, a signifi‐
cant possibility existed that one or both of the prospective ju‐
rors “might very well have been familiar with, if not [the wit‐
nesses  themselves],  the  individuals  involved”  in  Mr.  Mor‐
gan’s arrest. Briscoe, 896 F.2d at 1488; see also Dunham v. Frank’s 
Nursery & Crafts, Inc., 967 F.2d 1121, 1126 (7th Cir. 1992) (af‐
firming denial of Batson challenge because “there was at least 
the  potential  that  [the  prospective  juror]  may  have  been  a 
friend of a friend of the Plaintiffs” (internal quotation marks 
                 47
omitted)).  Indeed, it was this precise concern that counsel for 


                                                 
44 R.115‐1 at 44. 

45 Id. at 45. 

46 R.56 at 13–14. 

47  Mr.  Morgan  takes  issue  with  defense  counsel’s  failure  to  inquire  to 

greater depth the extent of the two prospective jurors’ familiarity with the 
area. Appellant’s Br. 14–15. In light of the already apparent potential for 
juror bias, however, we see no reason to attach analytical significance to 
counsel’s failure to pursue this line of questioning further. Cf. United States 
v. Brown, 809 F.3d 371, 375 (7th Cir. 2016) (expressing “skeptic[ism] as to 
whether the failure to ask a follow‐up question … suggests pretext”). 
No. 14‐3307                                                              33 

the defendants “explicitly stated,” Briscoe, 896 F.2d at 1489, to 
the district court: 
           I  think  this  case  should  be  decided  by  people 
           that  have  no  familiarity  with  the  area  or  may 
           have contacts in any way.  
                 The evidence is going to show that the plain‐
            tiff  has  a  number  of  friends  in  that  area,  and 
            they were present. They were there, and [Juror 
            Nine]  lives  in  that  particular  area,  [and]  may 
            have  some  knowledge  through  others  of  this 
            particular incident.[48]  
    Finally, we note that although familiarity with the block 
may  not  have  been  sufficient  to  justify  removing  these  pro‐
spective  jurors  for  cause—indeed,  the  district  court  rejected 
this  rationale  as  “not  enough  to  support  a  challenge  for 
           49
cause” —“[u]nlike a challenge for cause, a peremptory strike 
need not be based on a strong or good reason, only founded 
on a reason other than race.” United States v. Smallwood, 188 
F.3d 905, 915 (7th Cir. 1999) (internal quotation marks omit‐
ted); accord Batson, 476 U.S. at 97 (“[T]he prosecutor’s expla‐
nation need not rise to the level justifying exercise of a chal‐
lenge for cause.”).  
 

                                                 
48 R.115‐1 at 49; see also id. at 50 (providing the same reason for striking 

Juror Seven). 
49 Id. at 49; see also id. at 50 (denying challenge for cause of Juror Seven 

because “she hasn’t indicated that she knows any people particularly in‐
volved in the case” and “it is not enough to support a challenge for cause 
based upon familiarity with the area”). 
34                                                                No. 14‐3307 

                    ii. Differential Treatment  
    Mr. Morgan next contends that differences in the defend‐
ants’ treatment of prospective jurors during jury selection es‐
tablishes that their facially neutral rationale for striking Jurors 
Seven and Nine was merely a pretext for race. At Batson step 
three, “[a]n opponent of a strike may rely on all relevant cir‐
cumstances  to  raise  an  inference  of  purposeful  discrimina‐
tion.” Harris v. Hardy, 680 F.3d 942, 949 (7th Cir. 2012) (inter‐
nal quotation marks omitted); see also Miller‐El I, 537 U.S. at 
339  (“Credibility  can  be  measured  by,  among  other  factors, 
[counsel’s]  demeanor; by how  reasonable,  or how  improba‐
ble,  the  explanations  are;  and  by  whether  the  proffered  ra‐
tionale has some basis in accepted trial strategy.”). For exam‐
ple, a pattern of differential questioning can show discrimina‐
tory  intent  when it  indicates an  effort to elicit disqualifying 
answers from minority venirepersons. Miller‐El II, 545 U.S. at 
255–60.  Similarly,  a  “comparative  juror  analysis”  showing 
that the purported reason for striking African‐American pro‐
spective jurors was not equally applied to non‐African‐Amer‐
icans  can  constitute  evidence  of  pretext.  Harris,  680  F.3d  at 
953. Here, Mr. Morgan offers a litany of discrete comparisons 
that he claims demonstrate the defendants’ underlying racial 
                                                    50
motive  during  jury  selection.   Upon  review  of  the  record, 


                                                 
50  We  note  that  several  of  Mr.  Morgan’s  specific  arguments  concerning 

differential  questioning  were  not  included  in  his  motion  for a  new  trial 
before the district court and have been raised for the first time on appeal. 
The  defendants,  however,  do  not  argue  waiver;  they  address  each  of 
Mr. Morgan’s  contentions  on  the  merits.  Accordingly,  the  defendants 
have waived their waiver arguments, and we will address Mr. Morgan’s 
No. 14‐3307                                                                35 

however, we do not believe these examples are indicative of 
purposeful discrimination. 
   Mr. Morgan first asserts that the defendants “target[ed]” 
African‐American venirepersons for questioning during voir 
        51
dire.   As  evidence,  Mr.  Morgan  relies  on  questions  asked 
only  to  Jurors  Six  and  Nineteen,  the  two  African‐American 
prospective jurors who were eventually seated on the jury. To 
Juror Six, counsel for the defendants asked several questions 
regarding her level of education. To Juror Nineteen, counsel 
asked  whether  her  children  were  in  school  or  employed; 
when Juror Nineteen responded that her children were all of 
adult age, counsel then pursued a line of questioning concern‐
ing their employment and education.  
    We do not believe that these questions, when considered 
in context, betray a discriminatory motive on the part of the 
defendants. Counsel’s questions to Juror Six regarding her ed‐
ucation  were  posed  in  response  to  the  prospective  juror’s 
statement  that  she worked with  “medical  information” as  a 
                            52
data entry clerk.  Defense counsel emphasized medical train‐
ing and experience throughout voir dire, even peremptorily 
striking a physical therapist; and Mr. Morgan’s medical rec‐
ords were in fact introduced at trial and discussed extensively 
during closing arguments. As to Juror Nineteen, although it 
is true that defense counsel did not question other venireper‐


                                                 
new arguments on the merits. See Riemer v. Illinois Dep’t of Transp., 148 F.3d 
800, 804 n.4 (7th Cir. 1998). 
51 Appellant’s Br. 13. 

52 R.115‐1 at 36–37.  
36                                                          No. 14‐3307 

sons to this degree of depth about their children, Juror Nine‐
teen was the only  prospective juror who made clear during 
voir  dire  that  her  children  were  of  adult  age.  Without  any‐
thing more, we decline to attribute invidious intent to the de‐
fendants based solely on this line of questioning. Finally, we 
note that despite this additional probing, both Jurors Six and 
Nineteen were ultimately seated on the jury. See United States 
v. Cruse, 805 F.3d 795, 808 (7th Cir. 2015) (“[T]he fact that two 
black jurors remained on the jury … is a valid (if not disposi‐
tive) factor.”). 
    Mr. Morgan also invites our attention to the defendants’ 
questioning of Jurors Nine and Seven regarding their famili‐
arity  with  the  location  of  the  arrest,  while  Juror  Twelve,  a 
                                        53
non‐African‐American   individual  also  from  Chicago,  was 
not similarly questioned. See Miller‐El II, 545 U.S. at 241 (“If a 
[party]’s proffered reason for striking a black panelist applies 
just as well to an otherwise‐similar nonblack who is permitted 
to serve, that is evidence tending to prove purposeful discrim‐
ination to be considered at Batson’s third step.”). Again, how‐
ever, we find this difference unremarkable when examined in 
context. Juror Twelve had revealed that his cousin formerly 
served as Corporation Counsel for the City of Chicago. Both 
parties’  questioning  of  Juror  Twelve  focused  on  this  fact. 
Given the Corporation Counsel’s involvement in this case, we 
see no reason to infer pretext from the defendants’ failure to 
pursue other lines of questioning. See Brown, 809 F.3d at 375 



                                                 
53 The racial composition of the venire was not stated on the record in the 

district court, but the parties appear to agree that Juror Twelve was not 
African‐American. 
No. 14‐3307                                                     37 

(indicating “skeptic[ism] as to whether the failure to ask a fol‐
low‐up  question  …  suggests  pretext”  where  the  circum‐
stances of jury selection implied “that the government did not 
want to interrupt the flow of the proceeding, not that it was 
trying to deceive the court”). 
    Finally, Mr. Morgan contrasts the defendants’ peremptory 
strike of Juror Seven, a security guard who “should have been 
an ideal juror for defendants,” with their “significant effort to 
rehabilitate” Juror Five,54 a white female who stated during 
voir dire that she was friends with a police officer who had 
                                                         55
told her stories about “people in Chicago of color.”  The rec‐
ord will not support this argument. As we discussed previ‐
ously, the defendants provided a race‐neutral explanation for 
striking  Juror  Seven—her  familiarity  with  the  7700  block  of 
South  Greenwood  Avenue.  With  regard  to  Juror  Five,  after 
Mr. Morgan challenged her for cause, the district court asked 
defense  counsel  for  a  response,  to  which  counsel  replied, 
“Judge,  I  think  she  indicated  that  despite  what,  she,  you 
know, has learned through her friend, she could be fair and 
                                                    56
impartial to both sides in this particular case.”  This is hardly 
an  “adamant  defense”  or  a  “significant  effort  to  rehabili‐
         57
tate.”   




                                                 
54 Appellant’s Br. 17–19. 

55 R.115‐1 at 36. 

56 Id. at 48.  

57 Appellant’s Br. 17, 19. 
38                                                              No. 14‐3307 

    We are satisfied that nothing in the voir dire record sug‐
gests  that  the  defendants’  facially  race‐neutral  reason  for 
striking Jurors Seven and Nine was a pretext for race. 
       
B. Trial Fairness 
    In addition to his Batson claim, Mr. Morgan also moved for 
a new trial on the basis of what he believed to be seven dis‐
tinct errors committed by the district court. Mr. Morgan now 
                                                          58
raises for our review only five of these issues.  We review the 
district court’s denial of Mr. Morgan’s motion for a new trial 
for abuse of discretion. Christmas v. City of Chicago, 682 F.3d 
632, 639 (7th Cir. 2012). We will reverse only if Mr. Morgan 
can establish that the errors he alleges rendered his trial un‐
fair. See id. 
            
           1. Pretrial Matters 
   Mr. Morgan first contends that he was denied a fair trial 
because, after the parties filed a joint pretrial order along with 
several dozen motions in limine, the district court failed either 



                                                 
58 The district court found that Mr. Morgan had waived four of the seven 

alleged trial errors by failing to provide supporting authority and there‐
fore  declined  to  address  them.  “Ordinarily,  arguments  not  made  in  the 
district court are waived on appeal.” Riemer, 148 F.3d at 804 n.4. However, 
the defendants again have not argued that Mr. Morgan waived these is‐
sues by failing to develop them in the district court; rather, the defendants 
address each of the five errors set forth in Mr. Morgan’s opening brief. We 
therefore address these issues on their merits. See id.; supra note 50. 
No. 14‐3307                                                       39 

to  hold  a  pretrial  conference  or  to  rule  on  the  pending  mo‐
tions; the court instead chose to rule on the motions “during 
                                                     59
the course of the trial … as they are made.”  Mr. Morgan ar‐
gues that, in doing so,  the court “created the expectation in 
the parties that its subsequent failure to address resulted in 
                   60
prejudice.”   
    There is no requirement that a district court hold a pretrial 
conference, see Fed. R. Civ. P. 16(a), and courts have “broad 
powers to determine the proper method of preparing a case 
for trial,” Mizwicki v. Helwig, 196 F.3d 828, 833 (7th Cir. 1999) 
(noting that a “court’s discretionary order should not be dis‐
turbed on review unless it is clear that no reasonable person 
would rule as the district court judge did”). We see no basis 
in the record for questioning the court’s decision to forego a 
pretrial conference. With regard to the court’s deferral of its 
motions  in  limine  rulings  until  trial,  we  cannot  accept 
Mr. Morgan’s argument that this decision created an atmos‐
                                                61
phere of “trial by surprise.”  Indeed, a district court has con‐
tinuing discretion throughout the proceedings to alter earlier 
rulings even when it rules on motions in limine before trial. 
See Perry v. City of Chicago, 733 F.3d 248, 252 (7th Cir. 2013). 
The district court’s resolution of these pretrial issues fits com‐
fortably within its broad discretion on such matters and did 
not render Mr. Morgan’s trial unfair. 
             


                                                 
59 R.115‐1 at 3–4. 

60 Appellant’s Br. 27. 

61 Id. at 28. 
40                                                             No. 14‐3307 

            2. Evidentiary Rulings 
   Mr. Morgan asks us to review two of the district court’s 
evidentiary rulings. These rulings are entitled to “special def‐
erence,” and we will reverse only for an abuse of discretion. 
United States v. Faruki, 803 F.3d 847, 854 (7th Cir. 2015) (quot‐
ing Young v. James Green Mgmt., Inc., 327 F.3d 616, 621 (7th Cir. 
2003)).  
            
                                                    a. 
   Mr. Morgan first asserts that the district court abused its 
discretion  in  allowing  testimony  regarding  “the  criminal 
character of the neighborhood” in which Mr. Morgan was ar‐
           62
rested.   During  trial,  defense  counsel  sought  to  elicit  testi‐
mony from one of the defendant officers, Sgt. Schulz, about 
his  familiarity  with  the  location  of  Mr.  Morgan’s  arrest  and 
                                                                         63
the “sorts of experiences [the officer had] had in that block.”  
Mr.  Morgan’s  counsel  objected,  and  the  district  court  over‐
ruled,  stating  that  “[w]hat  the  officers  reasonably  believed 
                                                          64
under the circumstances is relevant.”  At a sidebar, Mr. Mor‐
gan’s counsel argued that such testimony was irrelevant, prej‐
udicial, and would be used by the jury to draw an impermis‐
sible propensity inference. The court again overruled the ob‐
jection and allowed Sgt. Schulz to testify as follows:  
           Q. Sergeant, I think when we took that break I 
           was asking you what your general knowledge 
                                                 
62 Id. at 25.  

63 R.115‐1 at 382. 

64 Id.  
No. 14‐3307                                                                  41 

           or  experience  is  relating  to  7700  South  Green‐
           wood. So if you could please just tell the ladies 
           and gentlemen of the jury? 
           A. In my ten‐plus years in the 6th District as a 
           sergeant  of  police,  my  experiences  with  the 
           block,  numerous  …  narcotics  calls,  numerous 
           men with a gun or person with a gun calls, foot 
           chases, search warrants. Things of that nature. 
            Q. So it’s fair to say that your previous experi‐
            ences were relatively similar to the events that 
            occurred on May 2nd, 2011, is that correct? 
                        [Mr. Morgan’s counsel]: Objection. 
                       THE COURT: Overruled. 
           BY THE WITNESS: 

           A. Yes, sir.[65]	
     Because his brief does not cite specific rules of evidence, it 
is  not  clear  whether  Mr.  Morgan  believes  that  the  district 
court  should  have  excluded  Sgt.  Schulz’s  testimony  under 
Federal Rule of Evidence 403, 404, or both. We need not define 
the precise contours of Mr. Morgan’s argument, however, be‐
cause we conclude that the officer’s testimony was admissible 
                                                    66
under both Rules 403 and 404.   

                                                 
65 Id. at 384. 

66 Cf. United States v. Faruki, 803 F.3d 847, 855 (7th Cir. 2015) (noting appel‐

lant’s argument that evidence “was unduly prejudicial because [it] impli‐
cate[d] propensity evidence concerns” but limiting its analysis to Rule 403 
framework because appellant “d[id] not make an explicit Rule 404 argu‐
ment”). 
42                                                      No. 14‐3307 

     Under Rule 403, a “court may exclude relevant evidence if 
its  probative  value  is  substantially  outweighed  by  a  danger 
of … unfair prejudice.” Fed. R. Evid. 403. Here, Sgt. Schulz’s 
testimony  about  his  own  decade  of  experience  policing  the 
block in which Mr. Morgan was arrested had clear probative 
value in understanding the officer’s evaluation of the specific 
facts  available  to  him  at  the  time  of  the  encounter  with 
Mr. Morgan. See, e.g., United States v. Zambrana, 428 F.3d 670, 
675 (7th Cir. 2005) (“Police officers are entitled to make assess‐
ments of situations ‘in light [of their] specialized training and 
familiarity  with  customs  of  the  area’s  inhabitants.’”  (altera‐
tion in original) (quoting United States v. Arvizu, 534 U.S. 266, 
276 (2002))); see also United States v. Flood, 965 F.2d 505, 510–11 
(7th Cir. 1992) (“In establishing that probable cause existed for 
an arrest or a search, law‐enforcement officers commonly tes‐
tify that their experience indicates a certain behavior pattern 
or a particular combination of circumstances is indicative of—
as opposed to proof of—criminal activity.”).  
     The question before us then is whether the court’s admis‐
sion of Sgt. Schulz’s testimony unfairly prejudiced Mr. Mor‐
gan.  “Evidence  is  unduly  prejudicial  if  it  creates  a  genuine 
risk that the emotions of the jury will be excited to irrational 
behavior,  and  the  risk  is  disproportionate  to  the  probative 
value  of  the  offered  evidence.”  United  States  v.  Loughry,  660 
F.3d 965, 974 (7th Cir. 2011). The district court did not abuse 
its  discretion  in  determining  that  Sgt.  Schulz’s  testimony 
would not have such an effect here; there was nothing “inher‐
ently emotional or incendiary” about the officer’s summation 
of  his  own  experiences  policing  the  block.  United  States  v. 
Strong, 485 F.3d 985, 991 (7th Cir. 2007). By contrast, this in‐
formation was central to evaluating the lawfulness of the stop 
under the Fourth Amendment. See Venson v. Altamirano, 749 
No. 14‐3307                                                          43 

F.3d  641,  656  (7th  Cir.  2014) (holding  officer’s  testimony  re‐
garding  experience  in  neighborhood  not  prejudicial  “to  the 
extent  it  addressed  how  [the  arresting  officers]  would  have 
perceived Venson’s behavior at the time of his arrest”). 
    Similarly, Sgt. Schulz’s testimony certainly did not consti‐
tute  impermissible  character  evidence.  Rule  404(a)  “estab‐
lishes  the  general  proposition  that  evidence  of  a  person’s 
character or a trait of a character is not admissible for the pur‐
pose of proving action in conformity therewith on a particular 
occasion.”  United  States  v.  Smith,  230  F.3d  300,  307  (7th  Cir. 
2000).  This  prohibition,  however,  applies  only  to  “evi‐
dence … offered  ‘to  prove  that  on  a  particular  occasion  the 
person  acted  in  accordance  with  the  character  or  trait.’” 
United States v. Volpendesto, 746 F.3d 273, 293 (7th Cir. 2014) 
(quoting  Fed.  R.  Evid.  404(a)(1)).  Here,  Sgt.  Schulz’s  testi‐
mony was not offered to establish that Mr. Morgan was acting 
in conformity with a personal character trait. Instead, it was 
introduced  so  that  the  jurors  would  understand  the  legally 
relevant experience through which the officer would have fil‐
tered the facts available at the time he encountered Mr. Mor‐
gan. See  id. (holding that  testimony was not propensity evi‐
dence because it was introduced to show “subjective state of 
mind”). 
         
                                   b. 
    Mr. Morgan also submits that the district court permitted 
the defendants to “intentionally violate[] their own motion in 
limine  … regarding  probable cause,” thereby depriving him 
44                                                       No. 14‐3307 

                       67
of a fair trial.  Prior to trial, the defendants filed a motion in 
limine requesting that the district court bar evidence that the 
state  court  had  found  “no  probable  cause”  to  prosecute 
Mr. Morgan on the charge of possession of a controlled sub‐
            68
stance.   During  trial,  Mr.  Morgan  called  the  watch  com‐
mander on the night of the arrest, CPD Cpt. Ruth Wedster, to 
testify. On cross‐examination, Cpt. Wedster referenced “prob‐
able cause,” and Mr. Morgan’s counsel immediately objected 
on  the  ground  that  “probable  cause”  was  the  subject  of  de‐
                                                    69
fendants’ pending motion in limine.  Mr. Morgan’s counsel 
moved  to  strike  Cpt.  Wedster’s  statement,  and  the  district 
court sustained the motion and instructed the jury to “disre‐
                                            70
gard  the  last  statement.”   The  court  exercised  sound  judg‐
ment in its response to Mr. Morgan’s objection. Nothing more 
was required. See United States v. Bonner, 302 F.3d 776, 782 (7th 
Cir. 2002) (“There is a very strong presumption that a jury has 
understood and followed the trial court’s limiting instruction, 
erasing the improper influence that might have been caused 
by the stricken statement.”). 
            
           3. Jury Instruction Matters 
  Mr. Morgan next urges that the district court committed 
multiple errors related to instructing the jury. First, he argues 


                                                 
67 Appellant’s Br. 29–30. 

68 R.57 at 10.  

69 R.115‐1 at 478–79.  

70 Id. 
No. 14‐3307                                                         45 

that  the  court abused its discretion when  it  allowed  the de‐
fendants to offer new jury instructions after the close of evi‐
dence. At the conclusion of trial, the court directed the parties 
to confer before the next court date and then provide a set of 
agreed  instructions  and  jury  forms.  When  the  court  recon‐
vened, the parties had reached agreement on roughly thirty 
instructions  but  had  remaining  disputes  on  another  fifteen, 
and the court heard arguments on the disputed instructions. 
During argument, Mr. Morgan objected to one of the defend‐
ants’  proposed  instructions  on  the  ground  that  it  “was  just 
proposed  last  night,”  to  which  the  court  responded, 
“you’ve … had months to work on this,” and overruled the 
                 71
objection.   
    Mr. Morgan argues only that the defendants’ proposed in‐
struction was untimely under Federal Rule of Civil Procedure 
51(a)(1), which states: “At the close of the evidence or at any 
earlier reasonable time that the court orders, a party may file 
and furnish to every other party written requests for the jury 
instructions it wants the court to give.” Because the proposed 
instruction was submitted after the close of evidence, Mr. Mor‐
gan contends that the defendants were limited to “fil[ing] re‐
quests  for  instructions  on  issues  that  could  not  reasonably 
have been anticipated by an earlier time that the court set for 
requests.” Fed. R. Civ. P. 51(a)(2)(A). Mr. Morgan’s timeliness 
argument, however, ignores Rule 51(a)(2)(B), which allows a 
party, “with the court’s permission,” to submit “untimely re‐
quests  for  instructions  on  any  issue.”  Id.  51(a)(2)(B).  In  any 
event,  Mr.  Morgan  does  not  explain  how  the  court’s  ruling 
caused him prejudice. See Johnson v. General Bd. of Pension & 

                                                 
71 Id. at 551–52.  
46                                                         No. 14‐3307 

Health  Benefits  of  United  Methodist  Church,  733  F.3d  722,  732 
(7th Cir. 2013) (concluding that Rule 51(b) error was harmless 
where  appellant  “ha[d]  not  argued,  let  alone  shown,  that 
the … error caused her independent prejudice”).                
    Mr. Morgan next asserts that the district court wrongly de‐
clined to give the parties’ agreed upon response to a question 
posed  by  the  jury.  During  the  second  day  of  jury  delibera‐
tions, the jury sent a note asking whether, in the context of an 
investigatory stop, it is necessary for an officer to reasonably 
suspect  an  individual  of  “being  connected  with  a  crime  or 
misdemeanor  …  having  committed  a  crime  or  misde‐
meanor …  having  information  regarding  a  crime  or  misde‐
meanor  [or] …  intending  to  commit  a  crime  or  misde‐
                   72
meanor[.]”   The  parties  submitted  to  the  court  an 
agreed‐upon answer: “With respect to reasonable suspicion, 
you must find that the defendant … had reasonable suspicion 
that  the  plaintiff  had  committed  or  was  about  to  commit  a 
            73
crime.”  The court, however, believed that the response was 
not an accurate expression of the law and declined to give it. 
The court instead gave the following instruction: 
           An investigative stop is a brief detention which 
           gives police officers a chance to verify or dispel 
           well‐founded suspicions that a person has been, 
           is, or is about to be engaged in criminal activity. 
           Permissible encounters between police officers 
           and citizens are not limited to situations involv‐
           ing  possible  criminal  activity,  but  also  include 

                                                 
72 Id. at 666.  

73 Id. at 667. 
No. 14‐3307                                                       47 

           situations  in  which  persons  may  need  help  or 
           are in danger of harming themselves or others. 
               …  In  determining  whether  particular  cir‐
           cumstances rise to the level of a reasonable sus‐
           picion,  courts  must  look—must  take  into  con‐
           sideration the modes or patterns of operations 
           of  certain  kinds  of  law‐breakers  which  allow 
           trained officers to draw inferences and make de‐
           ductions  that  might  well  elude  an  untrained 
            person.[74] 
Mr. Morgan’s counsel objected that the jury had already been 
instructed  on  reasonable  suspicion  and  that  the  court’s  in‐
struction “elaborates on things that aren’t really pertinent to 
the question that the jury asked” and “goes far beyond what 
                                                    75
they have already been instructed on.”  The court overruled 
the objection and gave its own response. In his brief, Mr. Mor‐
gan  submits  that  the  court’s  supplemental  instruction  “was 
overly broad, biased, and unnecessary” and that “[t]his was a 
                    76
close  case.”   We  review  the  court’s  response  to  the  jury’s 
question for abuse of discretion. United States v. Danford, 435 
F.3d 682, 687 (7th Cir. 2005). In so doing, we ask: “(1) whether 
the instructions as a whole fairly and adequately treat the is‐
sues;  (2)  whether  the  supplemental  instruction  is  a  correct 
statement  of  the  law;  and  (3)  whether  the  district  court  an‐
swered the jury’s questions specifically.” Id. at 688.  
                                                 
74 Id. at 668. 

75 Id. at 670.  

76 Appellant’s Br. 33.  
48                                                                   No. 14‐3307 

    The  district  court’s  supplemental  instruction  accurately 
stated  the  law  and  addressed  directly  the  jury’s  questions. 
When  read  in  conjunction  with  the  original  jury  instruction 
                                                                                77
regarding investigatory stops and reasonable suspicion,  the 
court’s response fairly and adequately treated the issue. We 
therefore conclude that the court did not abuse its discretion 
in  giving  its  supplemental  instruction  in  lieu  of  the  parties’ 
agreed upon response.  
       
            4. Cumulative Error 
    Finally, Mr. Morgan urges that the cumulative effect of 
the errors that he alleges deprived him of a fair trial. Because 
we believe that the district court exercised sound judgment 
in its rulings on all of these matters, we similarly conclude 
that Mr. Morgan’s cumulative error argument is without 
                                                 
77 The original instruction stated:  

                An investigatory stop is permissible under the Fourth 
           Amendment if supported by reasonable suspicion. Police 
           officers  are  justified  in  conducting  a  brief  investigatory 
           stop if an officer is able to point to specific and articulable 
           facts which, taken together with rational inferences from 
           those facts, reasonably warrant the stop.  
                Reasonable  suspicion  is  a  common  sense,  nontech‐
           nical concept that deals with the factual and practical con‐
           siderations of everyday life on which reasonable men, not 
           legal  technicians,  act.  It  involves  probabilities  and  does 
           not always involve hard certainties, and therefore the to‐
           tality of the circumstances must be taken into account. A 
           reasonable,  articulable  suspicion  requires  more  than  a 
           hunch but less than probable cause. 
R.115‐1 at 644–45. 
No. 14‐3307                                                    49 

merit. See United States v. LeShore, 543 F.3d 935, 942 (7th Cir. 
2008). 
                          Conclusion 
    For the foregoing reasons, we affirm the judgment of the 
district court. 
                                                     AFFIRMED